MEMORANDUM **
Puran Singh and his wife, Khala Wati Singh, natives and citizens of Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing their *652appeal from an Immigration Judge’s (“IJ”) denial of their applications for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252, and review for substantial evidence. Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000).
Substantial evidence supports the BIA’s and IJ’s decisions that petitioners failed to establish past persecution or a well-founded fear of future persecution based on the level of harm suffered in a single detention and beating in 1987, and more recent threats and robbery by ethnic Fijians. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995) (finding no past persecution or well-founded fear of future persecution where the petitioner was arrested, detained for four to six hours, beaten, and private citizens threw stones at his house and attempted to steal property). Accordingly, their asylum claim is denied.
Because petitioners failed to establish eligibility for asylum, they necessarily failed to meet the more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.